DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Regarding claims 18 and 20, Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 1/6/2022 prompted the new ground(s) of rejection presented in this Office action. See MPEP § 609.04(b).  
 
Information Disclosure Statement
The information disclosure statement filed 1/6/2022 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.  Specifically, copies of the foreign patent documents 1 and 2 have not been received (see p. 6 of 9 page IDS received 1/6/2022).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-5, 11, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Le et al., US 2003/0161097 A1 (previously cited and hereafter Le)., in view of Stirnemann, US 2007/0036377 A1, and further in view of Langhart et al., US 2002/0118798 (cited in an IDS received 1/6/2022 and hereafter Langhart).
	Regarding claim 1, Le teaches a wearable computer system that acts as an analysis system comprising a monitoring assembly with an ambient microphone to monitor the ambient environment 
Le, for the purpose of recording a conversation including all participants, records the user’s voice using the personal microphone and records the other participants' voices using the ambient microphone and further teaches that the ambient microphone is used to remove noise from the personal speech, such that a recorded conversation signal is relatively noise free (see Le, ¶¶ 0023-0024 and 0027).  Additionally, Le teaches a cellular telephone feature, where the user can communicate with a remote co-worker and audio messages delivered via the cellular communication is forwarded to the user, such as delivering audio messages (e.g., audio content) to the user via the earpiece speaker (see Le, ¶¶ 0009 and 0041-0042).
However, Le does not appear to teach the features where the earpiece comprises the ear canal microphone and/or both ambient sound microphones.
Stirnemann discloses a hearing instrument and a method of adapting the gain according to a determined ear canal characteristic (see Stirnemann, abstract).  Stirnemann teaches two outer microphones (e.g., first and second ambient microphones) to perform beamforming (see Stirnemann, ¶ 0082).  It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to modify Le with the teachings of Stirnemann for the purpose of adapting the audio output of the earpiece to an individual’s ear canal properties (see Stirnemann, ¶¶ 0016 and 0018).  Herein, 
However, Le and/or Stirnemann does not appear to teach the feature of “mixing the modified ASM signal and the audio content to generate a mixed signal”. 
Langhart discloses a system and method for recording telephone conversations (see Langhart, abstract and ¶ 0019).  Langhart teaches that it may be illegal to record a telephone conversation without notifying the other party that the conversation is being recorded (see Langhart, ¶¶ 0005 and 0022).  Therefore, Langhart teaches that a notification, such as an intermittent background tone, is provided to the non-recording party when recording the conversation, and Langhart also teaches that an indication, such as a “beep”, indicates that the recording has stopped (see Langhart, ¶¶ 0022 and 0045).  It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to modify the combination of Le and Stirnemann with the teachings of Langhart for the purpose of providing an audible indication that an audio recording of a cellular phone conversation was being recorded (see Le, ¶¶ 0037 and 0040, in view of Langhart, ¶¶ 0005 and 0022).  
Therefore, the combination of Le, Stirnemann, and Langhart makes obvious:
“An earpiece, comprising:
a speaker;” (see Le, ¶ 0020 and figure 1C, units 30 and 32);

“an ear canal microphone (ECM), wherein the ECM is configured so that when used, the ECM does not sample sound from a straight line direct air acoustic path to a user’s mouth;” (see Le, ¶¶ 0020, 0023, and 0027, in view of Stirnemann, ¶¶ 0069-0070, 0074-0076 and 0078, figures 2-3, unit 6, and figure 5);

“afirst ambient sound microphone (FASM);” (see Le, ¶ 0020 and figure 1A, units 3 and 38, in view of Stirnemann, ¶¶ 0068 and 0082 and figure 7, units 1.1 and 1.2);

“a second ambient sound microphone (SASM);” (see Le, ¶ 0020 and figure 1C, units 30 and 36, in view of Stirnemann, ¶¶ 0068 and 0082 and figure 7, units 1.1 and 1.2);



“measuring internal sound using the ear canal microphone to generate an ECM signal;” (see Le, ¶¶ 0023 and 0027, in view of Stirnemann, ¶ 0078);

“measuring ambient sound using the first ambient microphone to generate an ASM signal;” (see Le, ¶¶ 0023-0024 and 0027, figure 2, units 15, 26, and 38);

“storing the ASM signal in a circular data buffer;” (see Le, ¶ 0028 and figure 2, unit 18);

“receiving audio content;” (see Le, ¶¶ 0030 and 0041 and figure 2, unit 28);

“applying an ASM gain to the ASM signal to create a modified ASM signal;” (see Le, ¶ 0027 in view of Stirnemann, ¶¶ 0074-0075);

“mixing the modified ASM signal and the audio content to generate a mixed signal;” (see Le, ¶ 0027-0028, and 0041, in view of Langhart, ¶¶ 0002 and 0019);

“receiving an alert; and” (see Le, ¶¶ 0028, 0037, and 0041 in view of Langhart, ¶¶ 0005 and 0022);

“sending the mixed signal to a second storage device when the alert is received.” (see Le, ¶¶ 0028, 0037, and 0041, in view of Langhart, ¶ 0022).

Regarding claim 2, see the preceding rejection with respect to claim 1 above.  The combination makes obvious an “earpiece according to claim 1, further including the operations of: sending an audio content signal to the speaker” where Le teaches the earpiece comprising a speaker for output of the audio content, such as a voice from a phone call, for the user to hear (see Le, ¶¶ 0020 and 0041).
Regarding claim 3, see the preceding rejection with respect to claim 2 above.  The combination makes obvious an “earpiece according to claim 2, further including the operations of: analyzing the mixed signal to determine a voice command; and initiating an action in response to the voice command” where Le makes obvious that a voice recognition engine analyzes the mixed signals in the circular buffer to determine if a conversation consisting of audio before and after a voice command is issued (see Le, ¶¶ 0024, 0027-0028, 0035, and 0037).
claim 4, see the preceding rejection with respect to claim 3 above.  The combination makes obvious the “earpiece according to claim 3, where the voice command is to “stop” a recording” (see Le, ¶ 0037).
Regarding claim 5, see the preceding rejection with respect to claim 3 above.  The combination makes obvious the “earpiece according to claim 3, where the voice command is to “start” a recording” (see Le, ¶ 0037).
Regarding claim 11, see the preceding rejection with respect to claim 1 above.  The combination makes obvious an “earpiece according to claim 1, further including the operations of: detecting an event in the mixed signal; recording the mixed signal, if an event if detected” (see Le, ¶¶ 0010, 0021, 0023-0024, 0027-0028, 0035, 0037, and 0041 in view of Langhart, ¶¶ 0019 and 0022).
Regarding claim 16, see the preceding rejection with respect to claim 3 above.  The combination makes obvious the “earpiece according to claim 3 including a second ambient sound microphone” where multiple microphones are used to record the ambient sounds and/or perform beamforming to capture the ambient sounds and the ECM is used to record the user’s voice (see Le, ¶ 0023-0024 in view of Stirnemann, ¶¶ 0043, 0068, and 0082).
Regarding claim 17, see the preceding rejection with respect to claim 16 above.  The combination makes obvious the “earpiece according to claim 16, further including a sealing section” where the earpiece is designed to be inserted in the ear canal and an otoplastic is shaped to fit in the ear canal, such that a vent is provided to equalize the external and internal pressure (see Stirnemann, ¶ 0069 and figure 2, units 7 and 8).

Claims 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Le, Stirnemann, and Langhart as applied to claim 3 above, and further in view of Shalon et al., US 2006/0064037 A1 (previously cited and hereafter Shalon).
claim 6, see the preceding rejection with respect to claim 3 above.  The combination of Le, Stirnemann, and Langhart makes obvious the earpiece of claim 3, but does not appear to teach a voice command to search the internet.
Shalon teaches systems and methods for monitoring and modifying behavior, where in one aspect, the system is used to monitor and optionally modify user behavior, such as eating behavior, by using a body mountable sensor to sense non-verbal energy (see Shalon, abstract, ¶¶ 0009, 0022, 0030, and 0093).  In other aspects, the system is similar to the teachings of Le, wherein the system uses voice recognition capabilities for user interaction, performs functions as an interactive calendar including scheduling and recording verbal comments, allows a user to receive and send emails or voice messages, provides entertainment via CD or MP3 players, perform wireless communications, and provides a voice recording function for recording speech and/or conversations (see Shalon, ¶¶ 0157, 0314-0320, 0330, 0331, and 0343).  Additionally, Shalon teaches the system can be an audio interface to an internet enabled phone (see Shalon, ¶ 0357).  It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to modify the combination of Le, Stirnemann, and Langhart with Shalon for the purpose of allowing a user to request various data in a convenient manner (see Le, ¶ 0041 in view of Shalon, ¶ 0357).  Therefore, the combination makes obvious an “earpiece according to claim 3, where the voice command is to search the internet” (see Shalon, ¶ 0357).
Regarding claim 7, see the preceding rejection with respect to claim 6 above.  The combination makes obvious an “earpiece according to claim 6, where the internet search results are received via a text to speech analysis system resulting in an audio result and the user receives the audio result” where Le teaches TTS for receiving text messages in the earpiece and Shalon makes obvious receiving this type of information over the internet (see Le, ¶ 0041 in view of Shalon, ¶ 0357).
claim 8, see the preceding rejection with respect to claim 3 above.  The combination makes obvious an “earpiece according to claim 3, where the voice command is to play audio from the internet” where this feature is obvious in view of an internet connected cell phone (see Shalon, ¶ 0357).
Regarding claim 9, see the preceding rejection with respect to claim 8 above.  The combination makes obvious an “earpiece according to claim 8, where a second voice command is to scan audio from the internet” where this feature is obvious in view of an internet connected cell phone (see Shalon, ¶ 0357).
Regarding claim 10, see the preceding rejection with respect to claim 3 above.  The combination makes obvious an “earpiece according to claim 3, where the voice command is to play audio from a radio station” where this feature is obvious in view of an internet connected cell phone (see Shalon, ¶ 0357).

Claims 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Le, Stirnemann, and Langhart as applied to claim 11 above, and further in view of Couper et al., US 2008/0162133 A1 (hereafter Couper).
Regarding claim 12, see the preceding rejection with respect to claim 11 above.  The combination of Le, Stirnemann, and Langhart makes obvious the earpiece of claim 3, but does not appear to teach the feature of these types of events.
Couper discloses a method of identifying incidents using mobile devices (see Couper, abstract and ¶¶ 0001-0002).  Couper teaches that mobile devices that continually monitor and/or record audio received from the mobile device’s internal microphone to detect sound signatures, such as gunshots, auto accidents, etc. (see Couper, ¶¶ 0026-0028 and figure 1, units 105, 115, and 120).  After detecting at least one of the stored sound signatures, the mobile device uses an event detector to determine if a valid incident has occurred and if a dispatch center is contacted based on the detected sound signatures, 
Regarding claim 13, see the preceding rejection with respect to claim 11 above.  The combination makes obvious an “earpiece according to claim 11, further including the operations of: recording the location of a user if the event is one of a car crash or a gun-shot; combining the location with the mixed signal to generate a new signal.” (see Couper, ¶¶ 0026, 0028, and 0035).
Regarding claim 14, see the preceding rejection with respect to claim 13 above.  The combination makes obvious an “earpiece according to claim 13, further including the operations of: sending the new signal to a remote server” (see Couper, ¶¶ 0028, 0035, and 0045-0046).
Regarding claim 15, see the preceding rejection with respect to claim 14 above.  The combination makes obvious an “earpiece according to claim 14, where the remote server is associated with an emergency agency” (see Couper, ¶¶ 0028, 0030, and 0045).

Claims 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Dijkstra et al., US 2007/0160243 A1 (previously cited and hereafter Dijkstra), in view of Visser et al., US 2005/0060142 A1 (previously cited and hereafter Visser), Le, and Berg et al., US 7,450,730 B2 (cited in an IDS received 1/6/2022 and hereafter Berg).
Regarding claim 18, Dijkstra teaches a system and method for separation of a user’s voice from ambient sound (see Dijkstra, abstract).  Dijkstra teaches blind source separation (BSS) processing for 
Visser teaches a process for separating target acoustic signals in a multi-transducer arrangement (see Visser, abstract).  Visser teaches the separation process that Dijkstra uses (see Visser, ¶¶ 0035, 0039, and figure 1, units 26-28).  Additionally, Visser teaches speech processing to reduce the noise in the separated speech signal (see Visser, ¶¶ 0038-0039 and 0042, and figure 1, units 27-28 and 34-35).  Importantly, Visser teaches an improved ICA or BSS process, where cross filters mix the two microphone signals, where the different impulse responses or coefficients of the filters will delay and align the different time segments (e.g., the segments corresponding to the length of the filters) of the input signals to produce the output speech channel and the noise channel (see Visser, ¶¶ 0064-0065 and figure 6).  It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to modify Dijkstra with the teachings of Visser to perform an improved BSS process to separate the speech signal in each of the input microphone signals (see Visser, ¶ 0064).  Additionally, in the combination, Dijkstra in view of Visser makes obvious a second ambient sound microphone, because Dijkstra teaches BSS processing using two spaced apart microphones that are ambient and/or internal 
Le teaches a wearable computer system that acts as an analysis system comprising a monitoring assembly with an ambient microphone to monitor the ambient environment and personal microphone to monitor the user’s voice (see Le, ¶¶ 0008-0012, 0021-0024, and fig 2, units 36 and 38).  Le further teaches a data storage device configured to continually and constantly buffer the ambient microphone using a scrolling buffer (see Le, ¶¶ 0010 and 0028), and the data storage device configured to record a user’s conversation based on a recognized voice command or user instruction (see Le, ¶¶ 0010, 0021, 0023-0024, 0027-0028, 0035, and 0037).  It would be obvious to one of ordinary skill in the art at the time of the effective filing date to modify the combination of Dijkstra and Visser with the teachings of Le for the purpose of recording a conversation including all participants would record the user’s voice using the personal microphone and record the other participants' voices using the ambient microphone and having the conversation signal relatively noise free (see Visser, ¶ 0064 in view of Le, ¶¶ 0023-0024 and 0027).  Therefore, the combination of Dijkstra, Visser, and Le makes obvious the steps of “analyzing the mixed signal to determine a voice command; and initiating an action in response to the voice command” (see Visser, ¶ 0064 in view of Le, ¶¶ 0024 and 0027).  However, the combination does not appear to teach the feature of “measuring a sound pressure level using the ear canal microphone”.
Berg teaches a personal monitoring system and monitoring method for a user, where a user wears an earpiece that audibly communicates to the user acoustic information regarding the present compliance with one or more sensed parameters (see Berg, abstract).  Berg discloses prior art, where an earplug measures the internal sound pressure level in the user’s ear canal with an inner microphone and the earplug includes a noise exposure dosimeter function where the user is informed with the earplug speaker when the noise dose exceeds a predetermined limit (see Berg, column 1, lines 20-40).  
Therefore, the combination makes obvious:  
“An earpiece comprising:
a speaker;” (see Dijkstra, ¶ 0040 and figure 1, unit S);

“a sealing section;” (see Dijkstra, ¶¶ 0015 and 0037-0039)

“an ear canal microphone (ECM);” (see Dijkstra, ¶¶ 0015 and 0038-0040 and figure 1, units 10, 12, 18, 20, and M2);

“a first ambient sound microphone (ASM1);” (see Dijkstra, ¶ 0040 and figure 1, unit M1);

“a second ambient sound microphone (ASM2)” (see Dijkstra, ¶¶ 0042 and 0052-0053, figures 1 and 6, units M1 and M2, in view of Visser, ¶¶ 0013 and 0035);

“a memory that stores instructions; and 
a processor configured to execute the instructions to perform operations,” (see Dijkstra, ¶ 0040 and figure 1, unit 24).

“the operations comprising:
measuring internal sound using the ear canal microphone to generate an ECM signal;” (see Dijkstra, ¶ 0042 and see Visser, ¶¶ 0064 and 0067);

“measuring ambient sound using at least one of ASM1 or ASM2 or a combination of both to generate an ASM signal;” (see Dijkstra, ¶ 0042 and see Visser, ¶¶ 0064 and 0067);

“selecting a first time segment of the ECM signal generating an ECM signal segment;” (see Visser, ¶¶ 0064-0065 and 0067-0070, where the first time segment is the windowed signal used in the adaptive filtering process);

“matching the first time segment of the ECM signal with a second time segment of the ASM signal generating an ASM signal segment; and” (see Visser, ¶¶ 0016-0017, 0064-0065, and 0067-0070, where the second time segment is the other windowed input signal that is delayed and used to calculate the solution to the adaptive filtering process); and

“combining the ECM signal segment and the ASM signal segment generating a mixed signal;” (see Visser, ¶¶ 0064-0065 and figure 6, where the two input signals are mixed through cross filters to create the two output channels).

“sending an audio content signal to the speaker.” (see Dijkstra, ¶ 0041 and figure 1, units R1, 24, and S).

“measuring a sound pressure level using the ear canal microphone” (see Dijkstra, ¶¶ 0038-0039 in view of Berg, column 1, lines 21-40);

“analyzing the mixed signal to determine a voice command; 
initiating an action in response to the voice command; and” (see Visser, ¶ 0064 in view of Le, ¶¶ 0024 and 0027); and

“calculating the sound pressure level accumulation of a user using the measured sound pressure level.” (see Berg, column 1, lines 30-40 and column 5, lines 55-60).


Regarding claim 20, see the preceding rejection with respect to claim 18 above.  The combination makes obvious the “earpiece according to claim 18, further including the operations of: notifying a user of the sound pressure level accumulation” because an audible warning and/or synthetic speech informs the user that a predetermined limit has been exceeded (see Berg, column 1, lines 30-40 and column 5, lines 55-60).

Conclusion
Applicant's amendment to claim 1 necessitated the new ground(s) of rejection presented in this Office action.  
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 1/6/2022 prompted the new ground(s) of rejection of claims 18 and 20 presented in this Office action.  
Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a) and MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel R Sellers whose telephone number is (571)272-7528. The examiner can normally be reached Mon - Fri 10:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan S Tsang can be reached on (571)272-7547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Daniel R Sellers/               Examiner, Art Unit 2653